DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/22/22 have been fully considered but they are not persuasive.  
Applicant’s arguments that the claimed “fork” which is “clamped inside the handle” is not met by Serio are traversed.  Applicant’s drawings do not appear to show a structure which is conventionally understood to be a fork, see drawing selections below where element 7 is indicated as the “fork”.


    PNG
    media_image1.png
    221
    256
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    237
    163
    media_image2.png
    Greyscale

Neither drawing appears to show a conventional fork therefore element 184 is interpreted to be a “fork” in light Applicant’s specification or claims.  
Examiner further notes that the interaction between elements 184/100 and “window-like recess” is indeed a clamping interaction caused by the engagement of 184 on the “window-like recess” of element 22.  Element 184 is explicitly disclosed as “the clamping member 184” (see Col 7, Ln 37).
Examiner notes that the limitation “window-like recess” is considered indefinite.  A window typically sets forth “an opening” of various types (see www.dictionary.com) and a recess typically sets forth “small cavity or depression” (see www.dictionary.com).  These are mutually exclusive structures.  The “recess” implies that the structure does not permit complete passing through of an element or body.  A window is an opening which permits such passing through.  The description “window-like recess” does not appear to be appropriate and does not clarify the structure 11 which appears to be a simple opening.
The element below is interpreted to meet a reasonable definitely for a “window-like recess”, insofar as the claims are understood.

    PNG
    media_image3.png
    198
    278
    media_image3.png
    Greyscale

Examiner has interpreted element 184 as metal in light of the disclosure which is a resilient material.  Many springs are comprised of metals which are resilient.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “window-like recess” is indefinite and confusing.  See discussion above in Response to Arguments.
Claim 1 sets forth “the support piece has a window-like recess in a base of the support piece” and “a fork element is clamped in the window-like recess of handle”.  Examiner cannot determine how many “window-like” recesses exist in the apparatus.  The window-like recess is understood to be an element of the support piece, however, the limitation above discussed “the window-like recess of the handle”.  Claim 1 creates confusion between the “frontal recess”, “the recess of the handle” and the, apparently two, “window-like recesses”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serio ‘648.
Regarding Claim 1, Serio teaches:
“a support piece (see 22) protruding outward from the cookware or bakeware wall and the handle which can be detachably snapped onto the support piece, the handle having a frontal recess (see below) configured to snap the handle onto the support piece, and a spring element (see 118) being retained in the recess of the handle, the spring element acting on a latching element (fig. 13, see 64, 66, 184) of the handle, which latches onto the support piece, when the handle is snapped onto the support piece, an actuation element (144) being provided on the handle, the spring element being activated by means of the actuation element, 
wherein 
the support piece has a window-like recess (see below) in is a base of the support piece and a fork element (see 184, see Response to Arguments) is clamped in the window-like recess of the handle at a surface parallel to the base in an operating position, the fork element being made of resilient material (metal), and the fork element being resilient and supported on a support surface (100) in the operating position”

    PNG
    media_image4.png
    269
    677
    media_image4.png
    Greyscale

Regarding Claim 2, Serio teaches:
“the fork element has at least one curved section and one flat section, the fork element engaging into the window- like recess with its curved section (see below)”

    PNG
    media_image5.png
    263
    523
    media_image5.png
    Greyscale


Regarding Claim 4, insofar as the claim is understood, the fork element elements is interpreted as being essentially like an S.  Examiner notes that Applicant’s fork does not clearly and exclusively resemble a “fork” or an “S”, see below.
Regarding Claim 5, insofar as the claim is understood, see drawing selection above which appears to meet “the fork element is supported on the support pieces by the flat section”
Regarding Claim 6, insofar as the claim is understood, see drawing selection below.

    PNG
    media_image6.png
    290
    567
    media_image6.png
    Greyscale


Regarding Claim 7, insofar as the claim is understood, see attachment protrusion above and see direction of the longitudinal extension of the fork element visible in figs. 3-4.
Regarding Claim 8, insofar as the claim is understood, see rest surface below which meets the limitations as claimed.

    PNG
    media_image7.png
    201
    509
    media_image7.png
    Greyscale

Regarding Claim 9, insofar as the claim is understood, see selected cross section of the recess below which is trapezoidal.

    PNG
    media_image8.png
    290
    450
    media_image8.png
    Greyscale

Regarding Claim 10, insofar as the claim can be understood, see legs and recess below (in light of drawing selection above) and note where the legs and recess surfaces are parallel.

    PNG
    media_image9.png
    268
    352
    media_image9.png
    Greyscale

Regarding Claim 11, see actuation element 144 which latches onto the latching elements (64, 66, 184) through element 100 in figs. 3-4.
Regarding Claim 12, insofar as the claim is understood, see actuation element 144 in figs. 3-4 and note the extent of the longitudinal handle extension and see spring 118 and latching element 184 in fig. 13 and note the retaining flange set forth in the rejection of Claim 13 below. 
Regarding Claim 13, insofar as the claim is understood, see retaining flange of the latching element below which is beveled at a front.

    PNG
    media_image10.png
    276
    556
    media_image10.png
    Greyscale


Regarding Claim 14, insofar as the claim is understood, the spring 118 appears to be a helical spring and meets the limitations as claimed as set forth by the structural state depicted in figs. 3-4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serio ‘648.
**Examiner’s Note: Examiner notes that these claims are considered to be product-by-process claims due to the limitations “by cast molding“.  “Even though product-by-process claims are limited by and defined by the process, the patentability of the product does not depend on its method of production.  Determination of patentability is based on the product itself.   If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 227 USPQ 964, 966.  See MPEP 2113.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serio ‘648.
Regarding Claims 1 and 3, in an alternative interpretation (see figs. 24-26), Serio ‘648 teaches:
“a support piece (244) protruding outward from the cookware or bakeware wall and the handle (242/246) which can be detachably snapped onto the support piece, the handle having a frontal recess (see are between 350, 352) configured to snap the handle onto the support piece, and a spring element (330) being retained in the recess of the handle, the spring element acting on a latching element (320) of the handle, which latches onto the support piece, when the handle is snapped onto the support piece, an actuation element (366) being provided on the handle, the spring element being activated by means of the actuation element, 
wherein 
the support piece has a window-like recess (see between fork parts 362) in a base of the support piece and a fork element (362) is clamped in the window-like recess of the handle at a surface parallel to the base in an operating position, the fork element being made of resilient material (metal), and the fork element being resilient and supported on a support surface (see 350, 352) in the operating position”
Regarding Claim 3, insofar as the claim is understood, see legs 250, 252 of the support piece and see legs 250, 252 interacting with recess adjacent surfaces 350, 352 and note the obtuse angle apparent in fig. 23.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        



/M.J.S/Examiner, Art Unit 3677